Exhibit 10.1

STERIS CORPORATION

RESTRICTED STOCK AGREEMENT

WHEREAS, [Grantee’s Name] (the “Grantee”) is an employee of STERIS Corporation,
an Ohio corporation (“STERIS”), or a Subsidiary; and

NOW, THEREFORE, pursuant to the STERIS Corporation 2006 Long-Term Equity
Incentive Plan (the “Plan”), STERIS, as of                     , 20     (the
“Date of Grant”), hereby grants to the Grantee [Number of Restricted Shares
Granted] shares of Restricted Stock (as defined in the Plan) (the “Restricted
Shares”), effective as of the Date of Grant, subject to the terms and conditions
of the Plan and the following additional terms, conditions, limitations and
restrictions.

1. Issuance of Restricted Shares. The Restricted Shares covered by this
Agreement shall be issued to the Grantee effective upon the Date of Grant. The
Common Shares subject to this grant of Restricted Shares shall be registered in
the Grantee’s name and shall be fully paid and nonassessable. Any certificate or
other evidence of ownership shall bear an appropriate legend referring to the
restrictions hereinafter set forth.

2. Documents Delivered with Agreement. STERIS has delivered or made available to
the Grantee, along with two copies of this Agreement, the following documents:
(a) STERIS’s Policy Prohibiting the Improper Use of Material Non-Public
Information (the “Policy”); (b) the Plan and its related Prospectus; (c) two
execution copies of a Nondisclosure and Noncompetition Agreement to be entered
into between STERIS and Grantee (the “Nondisclosure Agreement”); (d) two copies
of an acknowledgement form (the “Acknowledgement Form”); and (e) STERIS’s most
recent Annual Report to Shareholders and Form 10-K filed with the U.S.
Securities and Exchange Commission. By executing this Agreement, the Grantee
acknowledges receipt and review of these documents.

3. Restrictions on Transfer of Shares. The Common Shares subject to this grant
of Restricted Shares may not be sold, exchanged, assigned, transferred, pledged,
encumbered or otherwise disposed of by the Grantee, except to STERIS, unless the
Restricted Shares are nonforfeitable as provided in Section 4 hereof; provided,
however, that the Grantee’s rights with respect to such Common Shares may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 3 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Common Shares. The Company in
its sole discretion, when and as permitted by the Plan, may waive the
restrictions on transferability with respect to all or a portion of the Common
Shares subject to this grant of Restricted Shares.

4. Vesting of Restricted Shares. Subject to the terms of this Agreement and the
Plan (including Section 11 thereof, the rules of which shall apply to this
Agreement), all of the Restricted Shares covered by this Agreement shall become
nonforfeitable on the                      anniversary of the Date of Grant or,
if such                      anniversary is not a trading day on the New York
Stock Exchange, the first trading day thereafter (the day on which the Shares
become nonforfeitable being referred to herein as the “Vesting Date”), if the
Grantee shall have remained in the continuous employ of STERIS or a Subsidiary
through the Vesting Date.

5. Forfeiture of Shares. Subject to the terms of this Agreement and the Plan
(including Section 11 thereof, the rules of which shall apply to this
Agreement), the Restricted Shares shall be forfeited if the Grantee violates
this Agreement or the Nondisclosure Agreement or ceases to be employed by STERIS
or a Subsidiary prior to the Vesting Date. In the event of a forfeiture, the
certificate(s) representing the Restricted Shares covered by this Agreement
shall be cancelled.

6. Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement,
including the right to vote such Restricted Shares and receive any dividends
that may be paid thereon; provided, however, that any additional Common Shares
or other securities that the Grantee may become entitled to receive pursuant to
a stock dividend, issuance of rights or warrants, stock split, combination of
shares,

 

1



--------------------------------------------------------------------------------

recapitalization, merger, consolidation, separation, or reorganization or any
other change in the capital structure of STERIS shall be subject to the same
restrictions as the Restricted Shares covered by this Agreement.

7. Retention of Stock Certificate(s) by STERIS. Certificates representing the
Common Shares subject to this grant of Restricted Shares, if any, will be held
in custody by STERIS together with a stock power endorsed in blank by the
Grantee with respect thereto, until those shares have become nonforfeitable in
accordance with Section 4.

8. Compliance with Law. STERIS shall make reasonable efforts to comply with all
applicable federal and state securities laws; provided, however, notwithstanding
any other provision of this Agreement, STERIS shall not be obligated to issue
any Common Shares pursuant to this Agreement if the issuance thereof would
result in a violation of any such law.

9. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with STERIS or a Subsidiary shall not be deemed to
have been interrupted, and the Grantee shall not be deemed to have ceased to be
an employee of STERIS or Subsidiary, by reason of (i) the transfer of his or her
employment among STERIS and its Subsidiaries or (ii) a leave of absence approved
by a duly constituted officer of the Company.

10. Certain Determinations. Application, violation, or other interpretation of
the terms of this Agreement, the Plan, the Nondisclosure Agreement, the Policy,
any Prior Agreement, or any STERIS policy shall be determined by the Board or
the Chief Executive Officer or his delegatee or delegatees, if applicable, in
its sole discretion, and its determination shall be final and binding on the
Grantee and STERIS.

11. Termination of the Plan; No Right to Future Grants; No Right of Employment;
Extraordinary Item of Compensation. By entering into this Agreement, the Grantee
acknowledges: (a) that the Plan is discretionary in nature and may be suspended
or terminated by STERIS at any time; (b) that each grant of Restricted Shares is
a one-time benefit which does not create any contractual or other right to
receive future grants of Restricted Shares, or benefits in lieu of Restricted
Shares; (c) that all determinations with respect to any such future grants,
including, but not limited to, the times when the Restricted Shares shall be
granted, the number of shares subject to each grant of Restricted Shares, and
the time or times when the Restricted Shares shall become nonforfeitable, will
be at the sole discretion of STERIS; (d) that the Grantee’s participation in the
Plan shall not create a right to further employment with the Grantee’s employer
and shall not interfere with the ability of the Grantee’s employer to terminate
the Grantee’s employment relationship at any time with or without cause;
(e) that the Grantee’s participation in the Plan is voluntary; (f) that the
value of the Restricted Shares is an extraordinary item of compensation which is
outside the scope of the Grantee’s employment contract, if any; (g) that the
Restricted Shares are not part of normal and expected compensation for purposes
of any other employee benefit plan or program of STERIS, including for purposes
of calculating any severance, resignation, redundancy, end of service, bonus,
long-service, pension or retirement benefits or similar payments; (h) that the
right to earn a nonforfeitable right to the Restricted Shares ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Agreement; (i) that the future value of the shares
is unknown and cannot be predicted with certainty; and (j) that, where the
Grantee’s employer is a Subsidiary or affiliate of STERIS, the Restricted Shares
have been granted to the Grantee in the Grantee’s status as an employee of such
Subsidiary or affiliate, the terms of this Agreement can be modified by STERIS
to facilitate the issuance and administration of the award, and can in no event
be understood or interpreted to mean that STERIS is the Grantee’s employer or
that the Grantee has an employment relationship with STERIS.

12. Employee Data Privacy. By entering into the Agreement, and as a condition of
this award of Restricted Shares, the Grantee consents to the collection, use and
transfer of personal data as described in this Section 12. The Grantee
understands that STERIS and its Subsidiaries hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares of stock or directorships held in STERIS,
details of all Restricted Shares or other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Grantee further understands that STERIS and/or its Subsidiaries will transfer
Data among themselves as necessary for the

 

2



--------------------------------------------------------------------------------

purposes of implementation, administration and management of the Grantee’s
participation in the Plan, and that STERIS and/or its Subsidiaries may each
further transfer Data to any third parties assisting STERIS in the
implementation, administration and management of the Plan (“Data Recipients”).
The Grantee understands that these Data Recipients may be located in the
Grantee’s country of residence, the European Economic Area, and in countries
outside the European Economic Area, including the United States. The Grantee
authorizes the Data Recipients to receive, possess, use, retain and transfer
Data in electronic or other form, for the purposes of implementing,
administering and managing the Plan, including any transfer of such Data, as may
be necessary or appropriate for the administration of the Plan and/or the
subsequent holding of shares of stock on the Grantee’s behalf, to a broker or
third party with whom the shares acquired on exercise may be deposited. The
Grantee understands that he or she may, at any time, review the Data, require
any necessary amendments to it or withdraw the consent herein by notifying
STERIS in writing. The Grantee further understands that withdrawing consent may
affect the Grantee’s ability to participate in the Plan, at the sole discretion
of the Board or the Chief Executive Officer or its delegatee or delegatees.

13. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.

14. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

15. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

17. Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on Grantee any right to continue as an employee of STERIS or any
Subsidiary or affiliate. STERIS reserves the right to correct any clerical,
typographical, or other error in this Agreement or otherwise with respect to
this grant. This Agreement shall inure to the benefit of and be binding upon its
parties and their respective heirs, executors, administrators, successors, and
assigns, but the Restricted Shares shall not be transferable by Grantee other
than as provided in Section 17 of the Plan.

The undersigned hereby acknowledges receipt of an executed original of this
Restricted Stock Agreement, together with copies of the documents noted in
Section 2 hereof, and accepts the award of Restricted Shares granted hereunder
on the terms and conditions set forth herein and in the Plan.

Dated:                         , 20           

[Grantee’s Name]

Executed in the name and on behalf of STERIS at Mentor, Ohio, as of the      day
of                     , 20    .

 

STERIS Corporation By:      [Name:]  [Title:]

 

3